Citation Nr: 1707843	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a shoulder disorder, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Entitlement to service connection for a shoulder disorder, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for paralysis of the right arm and foot, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

9.  Entitlement to a compensable rating for pterygium of the right and left eye with dry eye syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2004 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2016 rating decision, the RO granted service connection for a cervical spine disability.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of an increased rating for a bilateral eye disability and of service connection for a shoulder disorder, TBI, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2016 Board hearing, the Veteran indicated that she wanted to withdraw her appeal for the issues of whether new and material evidence has been received to reopen claims for service connection for a back disorder and bilateral hearing loss, and entitlement to service connection for a sleep disorder and paralysis of the right arm and foot.  

2.  In a September 2004 rating decision, the RO denied the Veteran's claim of service connection for a shoulder disorder.  The Veteran did not file an appeal or submit new and material evidence within the appeal period.  

3.  The evidence received since the September 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal have been met with respect to the issues of whether new and material evidence has been received to reopen claims for service connection for a back disorder and bilateral hearing loss, and entitlement to service connection for a sleep disorder and paralysis of the right arm and foot.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The September 2004 rating decision that denied service connection for a shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has been received sufficient to reopen the claim for service connection for a shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the August 2016 Board hearing, the Veteran indicated that she wanted to withdraw her appeal for the issues of whether new and material evidence has been received to reopen claims for service connection for a back disorder and bilateral hearing loss, and service connection for paralysis of the right arm and foot, and a sleep disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.


Claim to Reopen - Shoulder Disorder 

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 2004, the RO denied service connection for a shoulder disorder, finding that the evidence did not indicate that the Veteran had a chronic shoulder disability during service and that a disability had not been currently diagnosed.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the September 2004 rating decision, the relevant record included only the Veteran's service treatment records, and lay statements from the Veteran.  

The Veteran's service treatment records indicated that the Veteran complained of multiple arthralgias during service, including shoulder pain.  A September 2003 record notes that the Veteran appeared extremely depressed.  She had full range of motion of the shoulders and no point tenderness.  The physician's impression was:

Arthralgias.  The patient is experiencing arthralgias throughout the body perhaps somatic complaints due to an underlying psychological problem versus exhaustion versus medical condition.  Will send home to quarters for today and refer to psychology for social support.

The Veteran's April 2004 separation examination noted that she had tenderness along the superior edge of the trapezius muscles.  

The evidence received after the September 2004 rating decision includes April 2010 private treatment records showing that the Veteran had a right shoulder labral tear that required corrective surgery.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence relates to previously unestablished facts; i.e. a current disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a shoulder disorder.  


ORDER

The appeal for the issues of whether new and material evidence has been received to reopen claims for service connection for a back disorder and for bilateral hearing loss, and entitlement to service connection for a sleep disorder and for paralysis of the right arm and foot, is dismissed.  

New and material evidence having been submitted, the claim for service connection for a shoulder disorder is reopened.


REMAND

In August 2010, the Veteran submitted a list of her healthcare providers.  Although some of these records have been obtained, records from Dr. T.E. (initials used to protect privacy), Jackson Clinic Physical Therapy, and Johns Hopkins Medical Center are not of record.  Pursuant to the duty to assist, a remand is required so an attempt can be made to obtain these outstanding records.  38 C.F.R. § 3.159(c)(1).  

During the Board hearing, the Veteran testified that her bilateral eye disability had worsened since her last VA examination.  See Hrg. Tr. at 4.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral eye disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

A remand is also required to obtain an additional VA examination for the Veteran's claimed shoulder disorder.  A VA examination was conducted in April 2011.  The diagnosis was right labral tear status post arthroscopic procedure with scar.  It was also noted that the Veteran had a left shoulder sprain and that she was instructed to follow up with her primary care physician.  The examiner opined that the Veteran's right shoulder condition (residuals of a labral tear) was less likely as not related to the symptoms noted in service.  The examiner indicated that the Veteran had non-specific arthralgias and no history of trauma or limitation of range of motion of the shoulder.  The RO requested an addendum opinion, noting that the Veteran stated that the condition occurred during combat as a result of multiple falls during a rush to safety from missile attacks.  In an addendum opinion, the examiner noted that the Veteran had multiple arthralgias and that the records indicated they may be somatic.  The examiner also opined that the Veteran may have sprained her shoulder during combat activity but that the labral tear most likely occurred post service.  The examiner provided no rationale for why a shoulder sprain may have occurred during service but a labral tear would not have.  Also, the examiner did not address whether the left shoulder sprain was incurred during service.  The Board notes that neither the Veteran nor the AOJ has limited the claim to the right shoulder, although her complaints have primarily involved the right shoulder and the right side of her body.  In addition, the examiner did not address whether the Veteran had an undiagnosed illness manifested by shoulder pain and loss of function separate and apart from her service-connected fibromyalgia.  For these reasons, an additional VA examination is needed.  

A VA examination is also needed in connection with the Veteran's TBI claim.  The Veteran's VA treatment records indicate that she was referred for a TBI evaluation in October 2008.  The evaluation was conducted by a psychiatrist who ultimately concluded that the Veteran's history was not consistent with TBI.  However, the Veteran has not been afforded a VA examination following the current protocol for TBI, which might require scheduling multiple examinations based on her areas of dysfunction.  Therefore, a remand is required to that she can be afforded a VA examination in accordance with VA's current TBI protocol.

With regards to the Veteran's claim for a gastrointestinal disorder, she testified that she experiences belching, constipation, severe abdominal pain, nausea, and vomiting and that these symptoms have been chronic from at least 2008.  See Hrg. Tr. at 19.  She stated that she did not recall whether she had gastric or stomach problems in service.  Id.  Her service treatment records indicate that she complained of chronic indigestion, heartburn, and gas, as well as rectal disease, at her April 2004 discharge examination.  Post-service medical records indicate that she has a history of reflux.

A VA examination was conducted in November 2010; however, the examiner only addressed the Veteran's complaints of belching.  The examiner noted that she took over the counter antacids.  No diagnostic testing was done and the examiner noted that the Veteran did not belch during the examination.  The examiner opined that it would be speculative to comment on the etiology of her belching.  The Board notes that the Veteran reports additional symptoms since the November 2010 VA examination, that the examiner did not address her history of reflux, and that the examiner did not indicate whether diagnostic testing might help determine the etiology of her symptoms.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  For these reasons, the Board finds that an additional VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her shoulders, TBI, gastrointestinal disorder, and eyes, including from Dr. T.E., Jackson Clinic Physical Therapy, and Johns Hopkins Medical Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of her right and left shoulder pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering her pertinent medical history and lay statements, the examiner should identify all current disorders related to her complaints of right and left shoulder pain.  In doing so, the examiner should address prior diagnoses of fibromyalgia, left shoulder sprain, and a right shoulder labral tear.

b) For each diagnosis identified other than fibromyalgia, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to her active service, or any injury or symptomatology therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War (other than her service-connected fibromyalgia).  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any traumatic brain injury (TBI) that may be present.  The examination should be conducted using VA's TBI protocol.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current brain disorders, including whether the Veteran has a traumatic brain injury. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service.  

In making this determination, the examiner is advised that the Veteran has contended that she sustained a head injury during combat when her vehicle rolled over and she had to scramble to safety.  See Hrg. Tr. at 16. She has also asserted that she has a cyst in her brain related to this head injury.  Id. at 15.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of her gastrointestinal symptoms, to include belching, constipation, abdominal pain, nausea, and vomiting.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering her pertinent medical history and lay statements, the examiner should identify all current disorders related to her complaints of belching, constipation, abdominal pain, nausea, and vomiting.  In doing so, the examiner should address the prior diagnosis of reflux.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to her active service, or any injury or symptomatology therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness (including functional gastrointestinal disorders) resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right and left eye pterygium with dry eye syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


